JUSTICE DiVITO, dissenting: In my judgment, the public guardian’s position in this case represents an unwarranted extension of People ex rel. Davis v. Vazquez (1982), 92 Ill. 2d 132, 441 N.E.2d 54, and an impermissible intrusion by the judiciary into the executive branch of the government. I would affirm the judgment below and hold that the trial court cannot, consistent with the principle of separation of powers, order the State’s Attorney to prosecute a Juvenile Court Act petition. As noted by the majority, Vazquez holds only that the court can order the State’s Attorney to file a Juvenile Court Act petition without violating the principle of separation of powers. In so holding, the Vazquez court expressly relied on the provisions of the Juvenile Court Act allowing “[a]ny responsible adult” to file a petition, authorizing probation officers to investigate and evaluate delinquency allegations, and generally “providing] a number of avenues of access to the juvenile court for minors in need of its services.” (People ex rel. Davis v. Vazquez, 92 Ill. 2d at 150-51.) Because the filing of a petition is not a matter within the “exclusive executive discretion of the State’s Attorney,” the court reasoned, the State’s Attorney can be ordered to file a petition without violating the principles of separation of powers. Vazquez, however, is not authority for the public guardian’s position in this case. Unlike the filing of a petition, which, I must concede, is not within the exclusive control of the State’s Attorney, the prosecution of a petition is an exclusively executive function. Section 2 — 13(1) of the Juvenile Court Act provides that, in addition to the State’s Attorney, “[a]ny adult person, any agency or association by its representative may file *** a petition in respect of a minor under [the] Act.” (Ill. Rev. Stat. 1987, ch. 37, par. 802 — 13(1).) Once a petition has been filed, however, no person, agency, or association, other than the State’s Attorney, is vested with authority to prosecute the petition, although the court may in its discretion allow private counsel or a special prosecutor to assist the State’s Attorney. (See In re Hillyer (1980), 82 Ill. App. 3d 505, 403 N.E.2d 36; In re Teague (1966), 77 Ill. App. 2d 55, 221 N.E.2d 790; In re Morris (1947), 331 Ill. App. 417, 73 N.E.2d 337; People v. Hinton (1947), 330 Ill. App. 130, 70 N.E.2d 261.) Indeed, section 1 — 6 of the Act plainly provides that “[t]he State’s Attorneys of the several counties shall represent the people of the State of Illinois in proceedings under this Act[.]” Ill. Rev. Stat. 1987, ch. 37, par. 801 — 6. Thus, Vazquez is easily distinguished from the present case on the ground that the prosecution of a petition, as opposed to the mere filing of a petition, is the sole responsibility of the State’s Attorney. For the same reason, the public guardian’s reliance on Sullivan v. Sullivan (1982), 110 Ill. App. 3d 714, 442 N.E.2d 1348, is misplaced. That case, in my judgment, was wrongly decided because the court failed to recognize that Vazquez applies only to the filing of a petition, not to functions, like the prosecution of a petition, within the State’s Attorney’s exclusive domain. Because the prosecution of a Juvenile Court Act petition is a matter within the exclusive executive discretion of the State’s Attorney, I would accept the public defender’s argument in this case, that the trial court was without constitutional authority to deny its motion to dismiss the petition. The contrary position is not only without support in the Act or in the case law, but would lead to awkward results. For example, if the State’s motion to dismiss the petition were denied, the State would be compelled to prosecute a petition which it deemed to be without merit. In Sullivan v. Sullivan (1982), 110 Ill. App. 3d 714, 442 N.E.2d 1348, where the court ordered the State’s Attorney to prosecute a petition for custody change based on parental neglect, the prosecutor, who sought to dismiss the action and refused to participate, became a party to the proceeding in name only. I do not believe, as the majority suggests, that the interests of the child are protected by this type of procedure. On the contrary, I believe that the interests of the child are better served by the refiling of a petition, if warranted, by the State’s Attorney or any other person authorized to file a petition, and subsequent prosecution by a zealous State’s advocate. Finally, in my view, the majority’s decision not to reach the issue clearly raised on this appeal is unwarranted. The majority concludes only that the State’s motion to dismiss the petition should have been considered on its merits. The majority apparently believes it is necessary for the court to hear the merits of the motion to protect the interests of the child. The same facts, however, which might warrant a denial of the motion could come to the court’s attention by the initiation of another proceeding by any person authorized to file a petition. In my opinion, this procedure would adequately protect the interests of the child without any intrusion by the court on the State’s Attorney’s prosecutorial domain. In any event, a hearing on the merits would plainly be a fruitless procedure if the trial court is without constitutional authority to deny the motion and compel prosecution of the case. On the other hand, constitutional considerations aside, if the court allows the motion following a hearing on the merits, appeals challenging the trial court’s exercise of discretion would no doubt follow. The majority has offered no guidance with respect to the standard of proof required in the trial court or the standard of review on appeal. Indeed, I do not believe there is any authority for allowing appeals such as this one by the public guardian absent a grant of leave by this court. For the foregoing reasons, I would affirm the judgment of the circuit court.